DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claim 37, there is no antecedent basis for “the veneer cutting machine”.  As the claims is directed to a loading unit that is between this machine and the cutter (which has antecedent basis) and none of the claims claim this veneer cutting machine (thus the dependency is not just a typo) one cannot determine what applicant’s is claiming with regards to what is the loading unit.  Thus the claim has not been further examined on the merits.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-30, 32-36 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,765,214 to Nakaya (Nakaya) in view of JP 2002-292606 to Yukio et al (Yukio).
Concerning claim 19, Nakaya a veneer sheet conveying apparatus comprising: 
a cutter (4) disposed along a direction of veneer conveyance; 
a discharging unit (2) having a mounting surface for mounting a product veneer and a trash veneer cut from a veneer by the cutter, the discharging unit (2) disposed downstream of the cutter (4) in the direction of veneer conveyance so as to be capable of discharging the product veneer and the trash veneer downstream in the direction of veneer conveyance; 
a piercing-conveying unit (7, 8) having a plurality of needle-like bodies (column 5, lines 4-10) and disposed above the discharging unit (2) so that the needle-like bodies are opposed to the mounting surface of the discharging unit so as to be capable of conveying the product veneer toward a subsequent process.

Yukio discloses a veneer sheet conveying apparatus comprising:
a discharging unit (2) having a mounting surface for mounting a product veneer and a trash veneer cut from a veneer by the cutter, the discharging unit (2) disposed downstream of the cutter (4) in the direction of veneer conveyance so as to be capable of discharging the product veneer and the trash veneer downstream in the direction of veneer conveyance; 
a piercing-conveying unit (20) having a plurality of needle-like bodies (21a) and disposed above the discharging unit (2) so that the needle-like bodies are opposed to the mounting surface of the discharging unit so as to be capable of conveying the product veneer toward a subsequent process
a veneer sheet sorting apparatus (26, 27) configured to guide the product veneer toward the piercing-conveying unit (20) so that the product veneer is pierced by the needle-like bodies (21a), and configured to guide the trash veneer downstream in the direction of veneer conveyance so that the trash veneer is not pierced by the needle-like bodies.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the veneer sheet sorting apparatus of Yukio to the discharging unit of Nakaya (as the sorting apparatus of Yukio is positioned with it’s discharge unit) because both these references are concerned with a similar problem, i.e. conveying product veneer to a piercing-conveying unit while trash KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple substation of the piercing-conveying unit of Nakaya with the veneer sheet sorting apparatus and piercing-conveying unit of Yukio will obtain predictable results and is therefore obvious and proper combination of the references is made.
Concerning claim 20, Yukio, as applied to Nakaya, discloses the veneer sheet sorting apparatus (26, 27) includes an action section (27) that acts directly on the product veneer to guide the product veneer toward the piercing-conveying unit (20).
Concerning claim 21, Yukio, as applied to Nakaya, discloses the action section (27) is switchable between a guiding state where a distance between at least a portion of the action section and the needle-like bodies is smaller than a thickness of the veneer and a non-guiding state where the distance is greater than the thickness of the veneer, and the action section (27) enters the guiding state when the veneer is the product veneer and enters the non-guiding state when the veneer is the trash veneer.
Concerning claim 22, Yukio, as applied to Nakaya, discloses the veneer sheet sorting apparatus (26, 27) includes a rotary shaft (27a) and a rotary member (30) as the action section (27) integrally mounted to the rotary shaft 
Concerning claim 23, Yukio, as applied to Nakaya, discloses the action section (27) includes: a first lifting part (middle of 27, at 30) configured to lift a downstream end portion of the product veneer; and an assisting part (right end of 27) coupled to the first lifting part configured to assist the piercing of the needle-like bodies into the product veneer.
Concerning claim 24, Yukio, as applied to Nakaya, discloses the action section (27) includes: a first lifting part (middle of 27, at 30) configured to lift a downstream end portion of the product veneer; and an assisting part (right end of 27) coupled to the first lifting part configured to assist the piercing of the needle-like bodies into the product veneer.
Concerning claim 25, Yukio, as applied to Nakaya, discloses the rotary member (30) further includes a second lifting part (top of 30) configured to lift an upstream end portion of the product veneer.
Concerning claim 26, Yukio, as applied to Nakaya, discloses the action section (27) has an inclined surface (see figure 12) that is inclined upward downstream in the direction of veneer conveyance, when entering the guiding state; and the action section (27) is configured such that the inclined surface guides the product veneer toward the piercing-conveying unit.
Concerning claim 27, Yukio, as applied to Nakaya, discloses the action section (27) has an inclined surface (see figure 12) that is inclined upward downstream in the direction of veneer conveyance, when entering the guiding 
Concerning claim 28, Yukio, as applied to Nakaya, does not disclose the inclined surface is a circular arc surface having a centerline on which the rotary shaft is located, and the first lifting part, the assisting part, and the second lifting part are connected to each other by the circular arc surface.
However, it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Nakaya in view of Yukio such that the inclined surface is a circular arc surface having a centerline on which the rotary shaft is located, and the first lifting part, the assisting part, and the second lifting part are connected to each other by the circular arc surface as such determination would result during routine engineering practices and experimentation.  Further, applicant has not positively recited any criticality to such a shape as opposed to the inclined shape of Yukio’s.  Accordingly, such a shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Concerning claim 29, Yukio, as applied to Nakaya, discloses a push-up section (28, 30) capable of pushing up at least a part of the mounting surface in a direction approaching the needle-like bodies, the push-up section configured to push up at least a part of the mounting surface to guide the product veneer toward the piercing-conveying unit.
Concerning claim 30, Yukio, as applied to Nakaya, discloses a push-up section (28, 30) capable of pushing up at least a part of the mounting surface in a direction approaching the needle-like bodies, the push-up section configured to push up at least a part of the mounting surface to guide the product veneer toward the piercing-conveying unit.
Concerning claim 32, Nakaya in view of Yukio discloses a controller (11 of Nakaya and 13 of Yukio) for controlling the discharging unit, the piercing-conveying unit, and the veneer sheet sorting apparatus, the controller configured to drive-control the veneer sheet sorting apparatus so that the first lifting part of the action section lifts the downstream end portion of the product veneer, configured to drive-control the veneer sheet sorting apparatus so that the action section enters the assisting state in which the assisting part assists the piercing of the needle-like bodies into the product veneer, and configured to drive-control the veneer sheet sorting apparatus so that the operation of the action section is temporarily stopped when the action section enters the assisting state (as the controller of Nakaya operates the discharge unit and the piercing-conveying unit such that the piercing-conveying unit pierces product veneer but does not pierce the trash veneer and Yukio’s controller performs similarly and thus the combination would be able to perform these functions).
Concerning claim 33, Nakaya in view of Yukio discloses the controller (11 of Nakaya and 13 of Yukio) is configured to drive-control the veneer sheet sorting apparatus so that, at least when the downstream end portion of the product veneer is being lifted by the first lifting part, the conveying speed of the 
Concerning claim 34, Nakaya in view of Yukio discloses a controller (11 of Nakaya and 13 of Yukio, see the discussion above) configured to drive-control the veneer sheet sorting apparatus so that, at least when the upstream end portion of the product veneer is being lifted by the second lifting part, the conveying speed of the rotary member to convey the product veneer toward the piercing-conveying unit is substantially the same as the conveying-out speed of the veneer conveyed by the discharging unit (as it is capable of performing this function).
Concerning claim 35, Nakaya in view of Yukio discloses a signal transmission member (3 of Nakaya and 3 of Yukio) for transmitting a signal when the veneer is cut into the product veneer and the trash veneer by the cutter, wherein the controller is configured to drive-control the veneer sheet sorting apparatus based on the transmitted signal (as it is capable of doing so).
Concerning claim 36, Nakaya in view of Yukio discloses a controller (11 of Nakaya and 13 of Yukio, see discussion above) configured to drive-control the discharging unit so that the veneers cut by the cutter are conveyed out toward the veneer sheet sorting apparatus in a state where a predetermined gap is secured between the cut veneers (as it is capable of doing so).
Concerning claim 38, Nakaya in view of Yukio discloses a method of controlling a veneer sheet conveying apparatus according to claim 19, the method comprising: 
(a) conveying the product veneer (sound sheet P of Nakaya) and the trash veneer (format sheet P) downstream in the direction of veneer conveyance by the discharging unit (see column 5, line 28 to column 6, line 2); 
(b) guiding the product veneer (sound sheet P) toward the piercing-conveying unit (6, 7) by the veneer sorting apparatus (26, 27 or Yukio) so that the needle-like bodies are pierced into the product veneer (column 6, lines 3-39 of Nakaya and ¶¶55-56 of Yukio); and 
(c) guiding the trash veneer (format sheet P) to the downstream by the veneer sorting apparatus so that the needle-like bodies are not pierced into the trash veneer (column 6, lines 32-39 of Nakaya and ¶56 of Yukio).

Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 31 is directed to the push-up section of claim 30, which is dependent on claim 22 which claims the sorting apparatus includes a rotary shaft and a rotary member, having a second rotary member integrally and eccentrically located on the rotary shaft.  As seen in figure 12 of Yukio there are two rotary shafts, 27a which rotates .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 4781091 discloses a similar conveying apparatus with a cutter (1), a veneer sheet signal transmission member (6, 7), a discharging unit (5) and a piercing-conveying unit (22 or 45) with a plurality of needle-like bodies (23 or 46).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
06/10/2021